Citation Nr: 1523337	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-26 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993 and from March 1994 to March 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to service connection for fallen arches and for a lower back condition. 

The Veteran testified at a hearing before the undersigned in January 2015.  A transcript is of record.

The Veteran's foot disability claim has been adjudicated as a claim for fallen arches; however plantar fasciitis has also been diagnosed.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim is deemed to encompass all diagnosed foot disability.

The issue of entitlement to service connection for a bilateral knee disability was raised by the record during the Veteran's January 2015 Board hearing.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a low back disability that was at least as likely as not incurred in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including arthritis, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013). 

The Veteran clearly suffers from current low back disability, including arthritis.  Left sacroiliac (SI) joint dysfunction and SI degenerative joint disease (DJD) were diagnosed during a December 2011 back examination.  Intervertebral disc space narrowing at L4-5 and L5-S1 was previously noted in a February 2005 x-ray report. 

The Veteran's service treatment records (STRs) show that he reported for treatment after experiencing low back pain for one week that began while lifting heavy weights.  He had tenderness to palpation in the right sacroiliac area.  He was assessed with a low back sprain.  He reported having worsening low back pain during his February 1999 separation examination; although the report indicated that the low back pain was resolved.  

The Veteran credibly testified that he has had the same ongoing back pain, that comes and goes, since service.  He has further maintained that although he was assessed with having a low back strain affecting the right lower back, he had pain in the left lower back, but that the clinician had noted a spasm on the right side.  He further noted that his low back pains were indeed worse at the end of his service, but that that clinician asked if he had pain at that moment to which responded that he did not.  Thus, the clinician erroneously noted that the back pain had resolved.

The Veteran's reports are consistent with the medical evidence of record, including STRs and post-service treatment records, and he is competent to report symptoms of chronic back pain.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this competent and credible evidence, a continuity of symptomatology of chronic low back pain has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.

The December 2011 VA examiner provided a negative opinion with respect to the etiology of the Veteran's low back disability.  He based this opinion, however, on evidence of only one instance of treatment for back pain in service, on a lack of medical evidence of treatment for back pain since service, and on the fact that the STRs noted right low back spasm while the current diagnosis is for a left SI joint condition.  He did not, however, consider the Veteran's credible and competent reports of a continuity of low back pain symptomatology since service, and of having left (not right) low back pain in service.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner's opinion is of only minimal probative value. 

The evidence is in at least equipoise as to whether the current low back disability was incurred in service.  Accordingly, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a low back disability is granted.


REMAND

The Veteran has subscribed to having bilateral foot pain since the time of an in-service injury.  During a December 2011 VA foot examination; the examiner diagnosed bilateral plantar fasciitis.  The examiner provided a negative opinion, however, only with respect to bilateral fallen arches, by noting that on examination, the Veteran's arches were not fallen.  An opinion is required with respect to the Veteran's plantar fasciitis.

Accordingly, this claim is REMANDED for the following action:

1.  Ask the examiner that conducted the December 2011 VA foot examination to again review the claims file, including any new evidence.  

The examiner should then provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's plantar fasciitis had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must specifically address evidence of plantar fasciitis during service and the Veteran's credible reports of ongoing foot pain since service.  

If the examiner is not available, ask another equally qualified examiner to review the entire record and provide the new opinion.  The examiner should provide reasons for all opinions.  If further examination is recommended, this should be arranged.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


